Citation Nr: 0837438	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Paul, Minnesota.

The issue of entitlement to service connection for a 
psychiatric disability, other than PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a rating decision dated in January 2002, the RO denied 
the veteran's claim of entitlement to service connection for 
PTSD.

2.  Evidence received subsequent to the January 2002 RO 
decision, when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for PTSD, and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The January 2002 RO decision that denied the veteran's 
claim of service connection for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007).

2.  Evidence received since the January 2002 RO decision is 
not new and material, and the veteran's claim of service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in April 2006 and November 2007, the 
veteran was informed of the evidence and information 
necessary to substantiate his service connection claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  The April 2006 letter 
correctly noted the RO's January 2002 prior denial of service 
connection for PTSD, and the Board notes that the April 2006 
letter contains the information required by Kent V. 
Nicholson, 20 Vet. App. 1 (2006).  VCAA notice was provided 
prior to the initial adjudication.  Pelegrini.

In April 2006 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service treatment reports are of record, as are 
service personnel records and VA medical records.  The 
veteran has undergone a VA PTSD examination that addresses 
the medical matters presented by this appeal.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

The veteran asserts that he has psychiatric disability, 
including PTSD, as a result of his military service.  The 
Board notes that a claim of service connection for PTSD is 
not the same as a claim of service connection for a 
psychiatric disorder.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  As such, the issues of entitlement to service 
connection for PTSD and entitlement to service connection for 
a psychiatric disability, other than PTSD, will be addressed 
separately.


I.  New  and material

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claims 
to reopen were filed after that date (in January 2006), and 
the new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A January 2002 rating decision denied service connection for 
PTSD.  In a statement received in March 2002, the veteran 
withdrew his claim of service connection for PTSD, and it 
became final.  38 U.S.C.A. § 7105.

The veteran subsequently filed an application to reopen the 
claim of service connection for PTSD in January 2006.  In a 
June 2006 rating decision, the RO denied the veteran's 
petition to reopen the PTSD claim, and the present appeal 
ensued. 

The January 2002 RO decision denied service connection for 
PTSD on the basis that there was no evidence that the veteran 
had a current diagnosis of PTSD.

The evidence of record prior to January 2002 consisted of 
service medical records and the veteran's service personnel 
file (201 file).  The service medical records showed no 
treatment for psychiatric complaints or psychiatric 
disability.

The evidence added to the claims file subsequent to the 
January 2002 RO denial includes VA records showing 
psychiatric treatment beginning in May 2001.  A May 25, 2001 
VA record noted an initial assessment of rule out PTSD, and 
an evaluation later that day noted that the veteran had major 
depression symptoms and PTSD symptoms.  Further evaluation in 
June 2001 by a VA mental health team specifically noted that 
the veteran did not meet the criteria for PTSD, but he was 
described as having "subthreshold posttraumatic stress."  

A December 2005 VA psychiatric evaluation reported diagnoses 
including anxiety, not otherwise specified (symptoms of 
posttraumatic stress disorder), and depression.  The examiner 
stated that it was unclear if the veteran met the criteria 
for PTSD.

The veteran also underwent a VA PTSD examination in January 
2007.  Under the TESTS ADMINSTERED section, the examiner 
noted clinical interview, claims file and medical record 
review, and the administration of MMPI-2 and the Mississippi 
Scale for Combat-Related Stress.  The veteran was diagnosed 
with anxiety disorder and depressive disorder.  The examiner 
noted that the veteran met many of the criteria for PTSD, 
but, also stated that the veteran did not meet the criteria 
for avoidance and numbing symptoms associated with PTSD.

The newly submitted evidence also includes command 
chronologies and articles concerning battles during the 
Vietnam War.

Additional service personnel records were received in June 
2007.  As they contain no evidence tending to prove or 
disprove any matter in dispute in this appeal (a current 
diagnosis of PTSD), the Board finds that they are not 
"relevant" to this appeal.  As such, the additional service 
personnel records do not warrant reopening of the claim 
pursuant to 38 C.F.R. § 3.156(c).

The evidence added to the claims file subsequent to the 
January 2002 RO denial does not raise a reasonable 
possibility of substantiating this claim.  Despite undergoing 
multiple comprehensive psychiatric evaluations, the record is 
still absent for a current diagnosis of PTSD.  Absent 
evidence of a current disability, an award of service 
connection is not appropriate.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for PTSD is not 
reopened.

The Board does not doubt the sincerity of the veteran's 
opinion regarding his PTSD.  In this regard, the Board has 
reviewed the veteran's statements and the comprehensive 
written argument submitted by the veteran's representative.  
A layperson, however, is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether PTSD is currently present.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

As for the issue of service connection for psychiatric 
disability other than PTSD, the Board observes that the 
veteran has undergone multiple psychiatric examinations 
reflecting diagnoses such as anxiety and depression.  At a 
January 2007 VA examination, the examiner noted the veteran's 
medical history, and discussed important incidents that the 
veteran had experienced prior to, during, and after service.  
The examiner stated, in pertinent part, as follows:

Therefore, whatever [the veteran's] 
current emotional reactions and stresses 
are at this time, they are contributed to 
both a combination of nonmilitary and 
military circumstances and events.

Due to the unclear statement offered by the January 2007 VA 
examiner, as well as the lack of any opinions of etiology in 
the other psychiatric evaluations of record, the Board finds 
that a VA psychiatric evaluation with an opinion of etiology 
(that specifically addresses the veteran's military service) 
would be useful in adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any psychiatric disability that is 
related to service.

2.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for psychiatric disability 
other than PTSD.  If the benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


